McMILLIAN, Judge
(concurring).
I concur in the result.
However, in my opinion, the trial of a criminal law suit is not a sporting contest where the game is to be won by the cock with the sharpest spurs. Primarily a trial is a quest for the truth which often times can prove to be an elusive quarry.
Effective 1 July 1974, the Missouri Supreme Court has promulgated its “Rules for Discovery in Criminal Cases.” The proposed rule 25.32(A)(1) provides . . . upon written request “The names and last known addresses of persons whom the state intends to call as witnesses at any hearing or at the trial, together with their written or recorded statements, and existing memoranda reporting or summarizing part or all of their oral statements.” (Emphasis added.)
This rule parallels and adopts the ABA Standards, Discovery and Procedure Before Trial, Disclosure to Accused, § 2.1. While it is true that the effective date of the proposed rule is 1 July 1974, this is of little consolation or help to one whose liberty is threatened prior to that time. In my opinion, if the request for the names of the witnesses was seasonably made and if the particular statements would lead to an ascertainment of the facts, then in the interest of fairness the trial court should have permitted their discovery.